Name: Commission Directive 92/71/EEC of 2 September 1992 determining the percentage of consignments that could be subject to phytosanitary inspection, documentary and identity checking, when introduced into a Member State from another Member State
 Type: Directive
 Subject Matter: European construction;  agricultural policy;  trade policy;  tariff policy;  executive power and public service;  agricultural activity
 Date Published: 1992-09-18

 Avis juridique important|31992L0071Commission Directive 92/71/EEC of 2 September 1992 determining the percentage of consignments that could be subject to phytosanitary inspection, documentary and identity checking, when introduced into a Member State from another Member State Official Journal L 275 , 18/09/1992 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 45 P. 0084 Swedish special edition: Chapter 3 Volume 45 P. 0084 COMMISSION DIRECTIVE 92/71/EEC of 2 September 1992 determining the percentage of consignments that could be subject to phytosanitary inspection, documentary and identity checking, when introduced into a Member State from another Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/10/EEC (2), and in particular Article 11 (3), third subparagraph and Article 11 (3a) thereof, Whereas, at present, in addition to providing for checks by consignor Member States, Directive 77/93/EEC allows checks by Member States of destination; Whereas, moreover, the provisions of Directive 77/93/EEC stipulate that the percentage of phytosanitary inspections to be carried out shall be lower than 33 % and shall be gradually reduced to reach zero by the time that Member States have brought into effect the new checking arrangements in compliance with the provisions intended for the completion of the internal market; whereas in respect of documentary and identity checks, the provisions also stipulate that the percentage of consignments subject to such checks shall be determined and gradually reduced to reach zero by the time that Member States have brought into effect the new checking arrangements in compliance with the provisions intended for the completion of the internal market; Whereas, in the interest of the free movement of plants, plant products or other objects within the Community, which is an element essential to agricultural productivity and contributes to the proper functioning of the common agricultural policy, the percentage of the abovementioned phytosanitary inspections should be reduced, whilst a decision should be taken in respect of the percentage of consigments that could be subject to occasional documentary and identity checks, and a better balance established, in the matter of checks and inspections between the consignor Member State and the Member State of destination, with greater responsibility being placed on the former; Whereas the conditions provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Member states shall ensure that from 15 October 1992: (a) the percentage of official phytosanitary inspections referred to in Article 11 (3), third subparagraph of Directive 77/93/EEC, to be carried out when consignments are introduced into a Member State from another Member State, shall be lower than 10; (b) the percentage of consignments subject to occasional documentary and identity checks referred to in Article 11 (3a) of the said Directive shall be lower than 10. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 14 October 1992. They shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be laid down by Member States. 2. Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 2 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 70, 17. 3. 1992, p. 27.